Name: 96/754/ECSC: Commission Decision of 17 December 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Coal and Steel Community and Ukraine extending the Agreement between the European Coal and Steel Community and Ukraine on trade in certain steel products for the period 1 January to 30 June 1997
 Type: Decision
 Subject Matter: European construction;  international trade;  trade policy;  Europe;  iron, steel and other metal industries
 Date Published: 1996-12-31

 Avis juridique important|31996D075496/754/ECSC: Commission Decision of 17 December 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Coal and Steel Community and Ukraine extending the Agreement between the European Coal and Steel Community and Ukraine on trade in certain steel products for the period 1 January to 30 June 1997 Official Journal L 345 , 31/12/1996 P. 0088 - 0088COMMISSION DECISION of 17 December 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Coal and Steel Community and Ukraine extending the Agreement between the European Coal and Steel Community and Ukraine on trade in certain steel products for the period 1 January to 30 June 1997 (96/754/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 first paragraph thereof,Having consulted the Consultative Committee and with the unanimous assent of the Council,Whereas the Commission has finalized negotiations for an Agreement in the form of an Exchange of Letters between the European Coal and Steel Community and Ukraine extending the Agreement between the European Coal and Steel Community and Ukraine on trade in certain steel products for the period 1 January to 30 June 1997,HAS DECIDED AS FOLLOWS:Sole Article 1. The Agreement in the form of an Exchange of Letters between the European Coal and Steel Community and Ukraine of extending the Agreement between the European Coal and Steel Community and Ukraine on trade in certain steel products for the period 1 January to 30 June 1997 is hereby approved on behalf of the European Coal and Steel Community.2. The text of the Agreement (1) is annexed to this Decision.Done at Brussels, 17 December 1996.For the CommissionLeon BRITTANVice-President(1) See page 89 of this Official Journal.